                                          Case 5:18-cv-03476-EJD Document 75 Filed 03/29/19 Page 1 of 1




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CHRISTINE CUMMING, et al.,                           Case No. 18-cv-03476-EJD (NC)
                                  11
                                                       Plaintiffs,                            ORDER DENYING
Northern District of California




                                  12                                                          STIPULATION TO EXTEND
 United States District Court




                                                 v.                                           TIME; ORDER DENYING
                                  13                                                          DEFENDANTS’ PROPOSED
                                         BIG PICTURE LOANS, LLC, et al.,                      PROTECTIVE ORDER
                                  14
                                                       Defendants.                            Re: Dkt. Nos. 73, 74
                                  15
                                  16
                                  17          On March 22, 2019, the parties stipulated to extend time to file a stipulated
                                  18   protective order. See Dkt. No. 73. Because good cause was not shown and because the
                                  19   parties ultimately could not agree on a protective order, the Court DENIES the stipulation.
                                  20          On March 27, 2019, the parties filed a joint statement regarding their dispute over
                                  21   the protective order. See Dkt. No. 74. Defendants request various changes to the model
                                  22   protective order. See Dkt. No. 74, Ex. 2. Defendants’ proposed changes are not supported
                                  23   by good cause. Accordingly, the Court DENIES Defendants’ proposed changes and will
                                  24   enter Plaintiffs’ proposed protective order, i.e., the model protective order.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: March 29, 2019                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
